DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed prior to March 16, 2013, is being examined under the Pre-AIA  first-to-invent provisions. 
This action is responsive to communications: Amendment filed on 09/07/2021.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons of allowance:

The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8 and 15 when taken in the context of the claim as a whole. 
In addition to the claim amendments and applicant’s arguments/remarks submitted on 09/07/2021, at best the prior art of record, Dietrich et al. (Pub No. US 2013/0007207 A1) discloses retrieving objects from a plurality of network locations that includes a first object may be stored at a first network location and a second object may be stored at a second network location, the first and second objects may be grouped as a bundle, a user device may transmit a request to retrieve the bundle and a central  Hirano (Pub No. US 2013/0246610 A1) discloses connecting client terminals 10a to 10c and a document server 30 to each other via a network 80, each of the client terminals 10 is a computer apparatus that is used by a user to view, edit, or the like a document file, the document server 30 is a computer apparatus that stores document files which are to be viewed, edited, or the like by a user, and the document server 30 may achieve synchronization among client terminals 10 that are specified in advance for the above-mentioned settings which are set in the log collection AP, (see Para 0016-0019 & 0032-0035 and Fig. 1 & 3), Young et al. (Pub No. US 2012/0330887 A1) discloses facilitate distribution and synchronization of digital objects between a plurality of computing devices that includes a master file catalog is maintained at a central server, as updates are made to digital object(s) on devices associated with the central server, file catalogs are forwarded to the master catalog which is updated and the master catalog can then be reviewed to facilitate file sharing in a peer-to-peer manner between the devices, (see Abstract and Fig. 1), and Goossens et al. (Pub No. US 2012/0127156 A1) discloses an 2D desktop 100 containing open windows showing items within a file system hierarchy, the 2D desktop 100 can be depicted as a 2D background plane 102 on which graphical objects  
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole. 
Thus, claims 1, 8 and 15 are allowed over the prior arts of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30 pm and alternate Fridays 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648